Citation Nr: 1603097	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.
 
2.  Entitlement to service connection for a sleeping disorder, to include as secondary to service-connected disabilities. 
 
3.  Entitlement to service connection for asbestosis/lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1971. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision, which denied service connection for depression and a sleeping disorder; and a June 2011 rating decision, which denied service connection for asbestosis/lung condition.

In October 2011, a videoconference hearing was held before the undersigned Veterans Law Judge at Muskogee, Oklahoma, RO.  A transcript of the hearing is of record.

This matter was remanded in June 2012 and is again before the Board.  The Board finds compliance with remand instructions to be present, in particular as to the claim of service connection for sleep apnea.  Notably, service treatment records are contained in the claims file and the Veteran has indicated that he has no additional evidence to submit.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's paper file, and Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of service connection for depression and asbestosis/lung condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a sleeping disorder that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a sleeping disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, July 2009 and August 2009 VCAA letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in October 2012 as to his claimed sleep apnea.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

III.  Facts and Analysis as to Sleep Disorder

The Veteran has asserted that he has a sleeping disorder to include as secondary to his service-connected disabilities, specifically his service-connected tinnitus.  

At the October 2011 hearing, the Veteran asserted that he first began having sleeping trouble when he was stationed in Germany in the 1960's.  A review of the available service treatment records reveals no treatment, complaints, or diagnoses of a sleeping disorder.  

With regard to a current disability, the Board notes that the Veteran denied any depression symptoms and reported that he sleeps well in a March 2008 VA treatment record.  

The claims file contains an October 2011 letter from a private D.O. at Kroeker Family Care who indicated that the Veteran is now having marked difficulty sleeping because of ringing in his ears and his inability to sleep is making him depressed and irritable. 

A November 2011 private treatment record from The Sleep Clinic noted the Veteran as having obstructive sleep apnea syndrome, severe, with severe O2 desaturations; successful CPAP titration; periodic limb movement disorder; history suggestive of restless legs syndrome; hypoxemia; overweight; snoring; and physiological hypersomnia, unspecified. 

The Veteran appeared for a VA examination as to his sleep disorder claim in October 2012.  As to sleep disorder, the VA examiner diagnosed obstructive sleep apnea and found it is less likely than not incurred in or caused by service, stating that it is more likely that the sleep disorder was caused by obesity and aging.  The examiner also noted the Veteran's high alcohol intake negatively impacts the sleep apnea.  The examiner explained that there is no evidence to link the Veteran's sleep apnea with his service which ended several decades ago.  In a February 2013 addendum opinion, the examiner stated that the sleep apnea is less likely as not aggravated by service or caused or permanently aggravated by the Veteran's service-connected disabilities, to include tinnitus.  

There are multiple lay statements of record supporting that the Veteran has suffered sleep disturbance which he believes is attributed in part to his service-connected tinnitus.  The Veteran reported to the October 2012 VA examiner that he "has snored for years including while in the service."  A September 2013 VA audiological examination indicates that the Veteran was reportedly unable to sleep due to his service-connected tinnitus.  A December 2008 VA audiological examination indicates that the Veteran reported feeling "tired and fatigued due to tinnitus keeping him up at night."  During the October 2011 Board hearing, the Veteran testified that his ears ring during the nighttime when he is sleeping.  In May 2013, the Veteran submitted a written statement indicating that he wakes up "2 or 3 times a night" due to his ears ringing.  In August 2009, the Veteran's wife submitted a statement indicating that the Veteran "has always complained about a ringing noise in the ears."

In this case, the Board weighs most heavily the October 2012 VA examiners' opinion, which found the Veteran's claimed sleep disorder was not caused or aggravated by the Veteran's service and service-connected disabilities, to include tinnitus.  

The Board acknowledges the October 2011 private opinion linking the Veteran's difficulty sleeping to his tinnitus and his depression to his difficulty sleeping.  However, there is no indication that this D.O. reviewed all relevant evidence of record, to include the recent November 2011 sleep study, and there is inadequate rationale to fully credit this opinion.  The October 2012 opinion was formulated after review of the record and examination and interview of the Veteran.  

The Board further notes the multiple lay statements of record supporting that the Veteran has suffered sleep disturbance which he believes is attributed to his service-connected tinnitus.  However, the Veteran and his wife as laypersons are not competent to establish a connection between Veteran's sleep disorder and his service and/or service-connected tinnitus.  The Board acknowledges that the Veteran has reported snoring in service which continued throughout the years, and in December 2008, October 2011, September 2013, May 2013, he reported tinnitus preventing him from sleeping.  Nevertheless, the Veteran as a lay person has not been shown to be capable of self-diagnosing a sleep condition and making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the October 2012 VA examiner who concluded that the Veteran's current sleep apnea is less likely than not a result of his military service or caused or aggravated by his service-connected disabilities including tinnitus, and more likely related to aging and obesity, and exacerbated by alcohol usage.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finally notes that to the extent that use of alcohol in service may have worsened the claimed sleep disability, the Board notes that Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of one's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  Thus, while the Veteran has reported chronic alcohol use in service, and the VA examiner acknowledged that use of alcohol can contribute to sleep trouble, the reported in-service alcohol use cannot be used as a basis for aggravation of the claimed disability.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that service connection must be denied for a sleep disorder.


ORDER

Entitlement to service connection for a sleeping disorder to include sleep apnea is denied.



REMAND

Depression

Notwithstanding the evidentiary development already undertaken, the Board finds an additional VA examiner's opinion necessary as to the appeal of service connection for depression.  In sum, the Veteran has asserted that he has depression as secondary to his service-connected disabilities, to specifically include his service-connected tinnitus.  He has also indicated that his lack of sleep keeps him depressed.  

A review of the available service treatment records reveals no treatment, complaints, or diagnoses of depression.  The Veteran's December 1970 Report of Medical History upon separation from service reflects that the Veteran indicated that he had nervous trouble of some sort.  The Veteran's September 1965 entrance examination also notes nervous trouble of some sort.

With regard to a current disability, the Board notes that the Veteran denied any depression symptoms and reported that he sleeps well in a March 2008 VA treatment record.  In a March 2009 VA treatment record, the Veteran reported having some depression due to the stressor of the economy and arguing with his wife.  He was diagnosed with depressive disorder, not otherwise specified.  In a January 2010 VA treatment record, the Veteran reported that he "messed up earlier" and indicated that he wants it on his record that he has been depressed ever since he had an Article 15 and feels that his depression and drinking started in service.  He indicated that he felt he should have mentioned this as more of a stressor instead of his relationship with his wife. 

In August 2009, the Veteran's wife submitted a statement indicating that the Veteran was severely depressed while they were living in Germany, and that he "has always complained about a ringing noise in his ears."

The claims file contains an October 2011 letter from a private D.O. at Kroeker Family Care who indicated that the Veteran is now having marked difficulty sleeping because of ringing in his ears and his inability to sleep is making him depressed and irritable. 

The Veteran appeared for a VA examination as to his depression in November 2012.  The VA examiner diagnosed depressive disorder not otherwise specified, alcohol abuse, and personality disorder not otherwise specified.  The examiner stated that the Veteran's current "mild" depression is less likely as not incurred in or caused by service and/or his service-connected disabilities.  In support, the examiner cited that the Veteran had nervous problems prior to service, but was not treated for a mental disorder during service, he used alcohol extensively since joining the military, and his medical record reflects negative depression scores in 2011 and 2012.  The examiner further stated that while the claimed condition was clearly and unmistakably in existence prior to service, it was clearly and unmistakably not aggravated beyond its natural progression by active service.  The examiner stated that he could not establish a baseline level of severity because the STRs did not reflect the extent of the Veteran's nervous problems, but regardless, the Veteran's claimed depression was not at least as likely as not aggravated beyond it natural progression by service-connected conditions.  The examiner stressed that use of alcohol exacerbates levels of depression, anxiety, and sleep trouble.

In light of the evidence as so stated, the Board finds an additional VA examiner's opinion necessary to opine as to whether the Veteran's service-connected tinnitus could have caused or aggravated his claimed depression.  The examiner is asked to explicitly consider the October 2011 private opinion linking his difficulty sleeping to his tinnitus and his depression to his difficulty sleeping, as well as the Veteran and his wife's statements, which support that the Veteran suffers from ringing of the ears which causes loss of sleep and depression.

Asbestosis/ Lung Condition

As to the remaining issue of entitlement to service connection for asbestosis/lung condition, the Board finds a remand necessary.  The Veteran filed a VA Form 9 as to this issue in April 2013, indicating his request for a Board hearing by live videoconference.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board videoconference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing in connection with his pending claim in this appeal of entitlement to service connection for asbestosis/lung condition at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

2.  Send the claims file to an examiner skilled in the diagnosis and treatment of psychiatric disability.

After reviewing the file, including the entirety of this remand, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's claimed depression was caused or has been permanently aggravated by the Veteran's service-connected tinnitus.

The examiner is asked to explicitly consider the October 2011 private opinion linking his difficulty sleeping to his tinnitus and his depression to his difficulty sleeping, as well as the Veteran and his wife's statements, which support that the Veteran suffers from ringing of the ears which causes loss of sleep and depression.



The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

If an examination of the Veteran is found to be necessary in responding to this inquiry, one should be scheduled.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  After the above is complete, readjudicate the Veteran's claims for service connection for depression and a lung condition.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


